Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 28-47 are pending in the application and are currently subject to the following restriction and election requirement.
	
Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 28-33, drawn to a compound selected from compounds of the following formulas APPAMP-001, APPAMP-002, APPAMP-003, APPAMP-004, or a pharmaceutically acceptable salt thereof.

	Group II, claim(s) 34, drawn to a method of preparing a composition comprising the step of mixing a compound according to claim 28, and a pharmaceutically acceptable carrier or diluent.

Group III, claim(s) 35, drawn to a method of inhibiting cyclin-dependent kinase (CDK) function in a cell, in vitro or in vivo, comprising contacting the cell with an effective amount of a compound according to claim 28.

Group IV, claim(s) 36, drawn to a method of inhibiting cell proliferation, inhibiting cell cycle progression, promoting apoptosis, or a combination of one or more these, in vitro or in vivo, comprising contacting a cell with an effective amount of a compound according to claim 28.

Group V, claim(s) 37, drawn to a method of treatment of a disorder, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound according to claim 28, wherein the disorder is: a disorder that is associated with cyclin-dependent kinase; a disorder resulting from an inappropriate activity of a CDK; a disorder that is associated with CDK mutation; a disorder that is associated with CDK overexpression; a disorder that is associated with upstream pathway activation of CDK; or a disorder that is ameliorated by the inhibition of CDK.

Group VI, claim(s) 38, drawn to a method of treatment of a disorder, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound according to claim 28, wherein the disorder is: a proliferative disorder; cancer; a viral infection; a neurodegenerative disorder; ischaemia; a renal disease; a cardiovascular disorder; or an autoimmune disorder.

Group VII, claim(s) 39-42, drawn to a method of treatment of a disorder, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound according to claim 28, wherein the disorder is: breast cancer.

Group VIII, claim(s) 43-45, drawn to a method of treatment of a disorder, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound according to claim 28, wherein the treatment further comprises treatment with a further active agent which is an anti-estrogen.

Group IX, claim(s) 46, drawn to a method of treatment of a disorder, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound according to claim 28, wherein the treatment further comprises treatment with a further active agent which is a Her2 blocker selected from Herceptin, pertuzumab, or lapatinib.



4.	The inventions listed as Groups I-X do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:
 	A) A product and a special process of manufacture of said product.
	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking Groups I-X is a compound of formula APPAMP-001. However, APPAMP-001 represents selections from the generic disclosure of Bondke et al (WO 2015/124941, published on 27 August 2015, IDS); see claims 1, 23, 38, 92 or 93. Therefore, the technical feature linking the inventions of Groups I-X does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.



1)	The species of the invention of Groups I-X are as follows:
This application contains claims directed to the following patentably distinct species of compounds. Applicant is required to select one species of compounds from APPAMP-001, APPAMP-002, APPAMP-003, or APPAMP-004.

2)	The species of the invention of Groups VI are as follows:
This application contains claims directed to the following patentably distinct species of disorder. Applicant is required to select one species of disorder from a proliferative disorder, cancer, a viral infection, a neurodegenerative disorder, ischaemia; a renal disease, a cardiovascular disorder, or an autoimmune disorder.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642